DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

	Application Status
Claims 1, 2, 4, 6, 8, 13, 16, 18-20 are amended, claims 3, 5 are cancelled, claims 7, 9-12, 13-15, are original, claim 17 is previously presented, claims 21-24 are new.

Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claim 17 “front release assembly” should be --front line release assembly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is dependent on claim 3, a cancelled claim. It is unclear which claim applicant intended for claim 20 to depend on, and has been interpreted as being dependent upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 20, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4745702 A) to Koch.
In regards to claim 1, Koch anticipates a planer board body comprising: a leading edge (Koch; edge at b) and an opposite trailing edge (Koch; 28); a front surface (Koch; 24) and an opposite rear surface (Koch; 24a), the front surface and rear surface together with the leading edge providing a foil profile at a forward portion of the planer board body (Koch; b, 40, 44, 46, 48, 50, see FIG 2), wherein the foil profile is a lower foil profile (Koch; 48, 50, and portion of b adjacent to 48 and 50) below an angled surface (Koch; middle portion of 24 in FIG 5) configured to generate lift toward the rear surface of the planer board body (Koch; lower portion of b generates lift toward 24a when oncoming water hits b in FIG 2), wherein the lower foil profile is also configured to provide lift toward a lower surface of the planer board body (Koch; 50 generates lift toward lower 34 in Fig. 5 when oncoming water hits 50); an upper surface opposite the lower surface of the planer board body (Koch; upper and lower of 34); and an anchor point (Koch; 36, 38) on the front surface of the planer board body between the leading edge and the trailing edge (Koch; see FIG 5).

In regards to claim 2, Koch anticipates the planer board body of claim 1 wherein the forward portion of the planer board body includes the angled surface (Koch; middle portion of 24 in FIG 5), the angled surface extending from the leading edge (Koch; forward portion at b) adjacent the rear surface (Koch; 24a) of the planer board body to the front surface (Koch; 24) of the planer board body at a point spaced away from the leading edge (Koch; see FIG 5 and 6)

In regards to claim 4, Koch anticipates the planer board body of claim 2 further including an upper foil profile (Koch; 44, 46, portion of b adjacent to 44 46) above the angled surface (Koch; middle portion of 24), the upper foil profile configured to provide lift toward the rear surface of the planer board body (Koch, where lift is directed towards 24a).

In regards to claim 6, Koch anticipates the planer board body of claim 4 wherein the upper foil profile (Koch; 44, 46, portion of b adjacent to 44 46) is also configured to provide lift toward the upper surface of the planer board body (Koch; where when water flows against 44, 46 and portion of b adjacent to 44, 46, lift is generated towards upper 34).

In regards to claim 20, Koch anticipates the planer board body of claim 3 wherein the lower foil profile (Koch; 48, 50, portion of b adjacent to 48, 50) is configured to permit lower average flow velocity over an upper surface of the 467902-001 PUS1 lower foil profile adjacent the angled surface and to permit a higher average flow velocity over a lower surface of the lower foil profile (Koch; underside of 48, 50 and rear surface 24a does not act upon oncoming water to a less extent than upper side of 28, 50, and 24, thereby the upper surface having a lower average flow velocity, and the lower surface having a higher average flow velocity).

In regards to claim 23, Koch anticipates the planer board body of claim 1 wherein the lower foil profile (Koch; 48, 50, portion of b adjacent to 48, 50) is configured to create curved streamlines (fluid flow against objects create curved streamlines regardless of the shape of the object, whether it be through turbulent or laminar flow) which result in lower pressure on the rear surface and higher pressure on the front surface (Koch; underside of 48, 50 and rear surface 24a does not act upon oncoming water to a less extent than upper side of 48, 50, and 24).

In regards to claim 24, Koch anticipates the planer board body of claim 23 wherein the lower foil profile (Koch; 48, 50, portion of b adjacent to 48, 50) is configured to create curved streamlines (fluid flow against objects create curved streamlines regardless of the shape of the object, whether it be through turbulent or laminar flow) which result in lower pressure on a lower surface of the lower foil profile and higher pressure on an upper surface of the lower (Koch; underside of 48, 50 and rear surface 24a does not act upon oncoming water to a less extent than upper side of 48, 50, and 24, where there is a lower pressure on the underside of 48, 50, and higher pressure on the upper side of 48, 50, which creates lift).


Claim(s) 16-17, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4028840 A) to Willie.
In regards to claim 16, Willie anticipates a planer board body comprising: a leading edge (Willie; 21) and an opposite trailing edge (Willie; rear edge of 11 to the left in FIG 1); a front surface (Willie; 20) and an opposite rear surface (Willie; 19 in FIG 2); an upper surface (Willie; topmost surface of 11) opposite a lower surface (Willie; lowermost surface of 11) of the planer board body; an anchor point (Willie; 32) on the front surface of the planer board body between the leading edge and the trailing edge (Willie; See FIG 2 and 3); and11 67902-001 PUS1 a pair of opposed tabs (Willie; opposing portions of 36 on either outer side of 38) defining a recess (Willie; 38) at the anchor point for releasably securing a front line release assembly (Willie; 33, 34) therebetween (Willie; see FIG 3, where 35 is between opposing outer portions of 36) and between each of the pair of opposed tabs and the front surface (Willie; 20; 34 has an axis that extends within right 38 in FIG 3 and therefore is located between the opposing portions of 36 and front surface 20).

In regards to claim 17, Willie anticipates the planer board body of claim 16 further including at least one flexible tab (Willie; 35) adjacent the pair of opposed tabs (Willie; 35 held adjacent to the opposing outer portions of 36) for releasably securing a front release assembly (Willie; 33, 34) in the pair of opposed tabs (Willie; within recess 38).

In regards to claim 22, Willie anticipates a planer board assembly including the planer board body of claim 16 and further including a front line release assembly (Willie; 33, 34) including a base (Willie; 35), wherein the front line release assembly is connectable to the planer board body by sliding the base (Willie; 35) under the pair of opposed tabs (Willie; see FIG 3 where 35 can be slid in and out of each of 38), and wherein the base is then retained under the pair of opposed tabs (Willie; outer portions of 36  on outer sides of each of 38, where opposing portions of 36 have a front surface that is over the base 35) between each of the opposed tabs and the front surface (Willie; 20) of the planer board body.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4745702 A) to Koch in view of (US 5875583 A) to Church.
In regards to claim 7, Koch teaches the planer board body of claim 6, but fails to teach it further including a housing at least partially enclosing a foam.  
Church teaches a housing at least partially enclosing a foam (Church; 88).


In regards to claim 9, Koch teaches a planer board assembly including the planer board body of claim 6, but fails to teach in combination with a front line release assembly secured to the anchor point of the planer board body and extending away from the front surface of the planer board body.
Church teaches a front line release assembly (Church; 51) secured to the anchor point of the planer board body (Church; secured by 12) and extending away from the front surface of the planer board body (Church; see FIGs 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koch such that it has a front line release assembly such as the one taught by Church. This is advantageous because it allows a fisherman to separate the line from the planar board to reel in a fish, therefore making it easier to deal with the resistance provided by the fish but not having to deal with both reeling the fish and the resistance of the planer board.

In regards to claim 10, Koch teach the planer board assembly of claim 9, but fails to teach it further including a rear line release assembly at the trailing edge of the planer board body. 
Church teaches a rear line release assembly (Church; 13, FIGs 3, 4, and 10) at the trailing edge (Church; 24) of the planer board body (Church; See FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planer board of Koch such that it has a rear line release assembly such as the one taught by Church. This is advantageous because it allows a 

In regards to claim 11, Koch as modified by Church teaches the planer board assembly of claim 10 further including a weight (Koch; 86) secured to the lower surface (Koch; see FIG 9 where 86 is connected at 78, as well as FIG11A) of the planer board body.  

In regards to claim 12, Koch as modified by Church teach the planer board assembly of claim 11 further in combination with a fishing line (Koch; 14) secured to the front line release assembly (As modified by Church; 51) and the rear line release assembly (as modified by Church 13, FIGs 3, 4, and 10).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4745702 A) to Koch in view of (US 4028840 A) to Willie.
In regards to claim 8, Koch teaches the planer board body of claim 6 but fails to teach it further including at least one flexible tab adjacent a pair of opposed tabs defining a recess at the anchor point between the pair of opposing tabs and between each of the pair of opposed tabs and the front surface for releasably securing a front line release assembly between the pair of opposed tabs and between each of the pair of opposed tabs and the front surface.
Willie teaches at least one flexible tab (Willie; 35) adjacent a pair of opposed tabs (Willie; opposing ourter portions of 36 on outer sides of each of 38) defining a recess (Willie; 38) at the anchor point (Willie; 32) between the pair of opposing tabs (Willie; between opposing outer portions of 36) and between each of the pair of opposed tabs and the front surface (Willie; 20; 34 has an axis that extends within right 38 in FIG 3 and therefore is located between the opposing portions of 36 and front surface 20) for releasably securing (Willie; where 35 is held by outer portions of 36 such that 35 is between the outer surfaces of 36 and the front surface 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koch such that it has the front line release assembly of Willie. This is advantageous because it allows a fisherman to separate the line from the planar board to reel in a fish, therefore making it easier to deal with the resistance provided by the fish but not having to deal with both reeling the fish and the resistance of the planer board.

Claims 13-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5875583 A) to Church in view of (US 3818624 A) to Duffy.
In regards to claim 13, Church teaches a planer board assembly comprising: a planer board body including a leading edge (Church; 25) and an opposite trailing edge (Church; 24), a front surface (Church; 17) and an opposite rear surface (Church; 18), and an upper surface (Church; 21) opposite a lower surface (Church 22) of the planer board body; a front line release assembly (Church; 12) extending from the front surface of the planer board body between the leading edge and the trailing edge (Church; see FIGs 1 or 2); and a rear line release assembly (Church; 13, FIGs 3, 4, 10) at the trailing edge (Church; see FIG 1 and 2), the rear line release assembly including a rear release pin (Church; 40) movable between a line capture position (Church; FIG 3) and a line release position (Church; FIG 4), the rear line release assembly further including a spring (Church; 43) biasing the rear release pin toward the line capture position (Church; see FIGs 3 and 4 where the spring 43 is biasing pin 40 to position in FIG 3), the rear line release assembly further including a release button depressible relative to the planer board body to move the rear release pin toward the line release position.

Duffy teaches the rear line release assembly (Duffy; FIG 3) further including a release button (Duffy; 72) depressible relative to the planer board body (Duffy; body of 10) to move the rear release pin (Duffy; bolt 62) toward the line release position (Duffy; when 72 is depressed, clamp 42 releases the line 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Church such that the line release assembly is a depressible button as taught by Duffy. This allows for a user to use one finger when actuating the device, rather than requiring two in order to pull the release assembly and also provides an alternative configuration for the line release assembly whereby a pushing action is required on the line release versus a pulling action which may be more difficult to accomplish because of wet conditions associated with fishing resulting in the line release being difficult to grasp by the user.

In regards to claim 14, Church as modified by Duffy teaches the planer board assembly of claim 13 wherein the planer board body further includes a housing having a slot (Church; 31) at the trailing edge (Church; 24) of the planer board body, wherein the rear release pin (Church; 40) is positioned within the housing adjacent the slot to capture a line extending through the slot (Church; see FIG 4 where the pin 40 is adjacent to the slot 31 to capture a line extending through the slot as seen in FIG 1).  

In regards to claim 15, Church as modified by Duffy teaches the planer board assembly of claim 13 wherein the rear line release assembly (Church; 13, FIGs 3, 4, and 10) is secured (Church; 24) of the planer board body (Church; see FIGs 1-4 where the rear line release assembly is secured to the trailing edge 24 at 13).  

In regards to claim 19, Church as modified by Duffy teach the planer board assembly of claim 13 wherein the rear release pin (Church; 40) (Duffy; bolt 62) is between the spring (Church; 43) (Duffy; 68) and the release button (Duffy; 72) and the rear release pin is depressible relative to the planer board body in a direction toward the spring (Duffy; where 72 is depressible towards 68 see arrow 78).

Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Church discloses a spring-biased pin behind which a fishing line is loosely captured. Duffy discloses a spring biased clamping assembly for fixedly capturing a fishing lin. Church specifically indicates that the spring-biased clamps are undesirable. Therefore, it would not be obvious to replace the loosely capturing pin of Church with the clamp of duffy. Further, there is nothing in Duffy that would suggest how to implement a loosely capturing pin like Church with a depressible button. If one were to simply make the pin assembly of church depressible (instead of pullable), the pin would normally be biased to the open position (FIG 4 of church) which would not hold a fishing line.”


Arguments regarding the combination of Spicklemire and Koch are moot. See rejections in view of Koch alone above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.T./            Examiner, Art Unit 3647                                                                                                                                                                                            	/DARREN W ARK/            Primary Examiner, Art Unit 3647